 Case: 3:20-cv-00436-DRC Doc #: 1 Filed: 10/26/20 Page: 1 of 7 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION




 Darrell Fearing II,
                                                    Civil Action No.
                            Plaintiff,

              – against–
                                                    COMPLAINT
 Discover Bank and Trans Union, LLC,

                            Defendant(s).


                                         COMPLAINT

       Plaintiff, Darrell Fearing II (hereinafter “Plaintiff”), by and through his attorneys,

the Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

Defendants, Discover Bank (“Discover”) and Trans Union, LLC (“Trans Union”) alleges

as follows:

                                     INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

          Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

          seq. (the “FCRA”) and other claims related to unlawful credit reporting

          practices. The FCRA prohibits furnishers of credit information from falsely

          and inaccurately reporting consumers’ credit information to credit reporting

          agencies.

                                          PARTIES

      2. Plaintiff, Darrell Fearing II, is an adult citizen of Ohio.


                                              1
Case: 3:20-cv-00436-DRC Doc #: 1 Filed: 10/26/20 Page: 2 of 7 PAGEID #: 2




   3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

   4. Defendant Discover is a business entity that furnishes consumer credit

      information to consumer reporting agencies.

   5. Defendant Trans Union is a limited liability company that engages in the

      business of maintaining and reporting consumer credit information.

                           JURISDICTION AND VENUE

   6. This Court has subject matter jurisdiction over this matter pursuant to 28

      U.S.C. § 1331 because the rights and obligations of the parties in this action

      arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

      action to enforce any liability created under 15 U.S.C. § 1681 may be brought

      in any appropriate United States District Court, without regard to the amount in

      controversy.

   7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

      substantial part of the events and omissions giving rise to Plaintiff’s claims

      occurred in Ohio where the Plaintiff resides.

                            FACTUAL ALLEGATIONS

   8. Defendant Discover issued a credit card account ending in 4281 to Plaintiff.

      The account was routinely reported on Plaintiff’s consumer credit report.

   9. The consumer report at issue is a written communication of information

      concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

      character, general reputation, personal characteristics, or mode of living which

      is used or for the purpose of serving as a factor in establishing the consumer’s




                                        2
Case: 3:20-cv-00436-DRC Doc #: 1 Filed: 10/26/20 Page: 3 of 7 PAGEID #: 3




      eligibility for credit to be used primarily for personal, family, or household

      purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

   10. On or about September 3, 2019, Plaintiff and Zwicker & Associates, P.C, on

      behalf of Discover entered into a settlement agreement for the above referenced

      account. A recording of the settlement agreement is available upon request.

   11. Pursuant to the terms of the settlement, Plaintiff was required to make a lump

      sum payment totaling $2,018.00 to settle and close his Discover account.

   12. Plaintiff, via his debt settlement representative timely made the requisite

      settlement payment.

   13. However, over half a year later, Plaintiff’s Discover account continued to be

      negatively reported.

   14. In particular, on a requested credit report dated April 22, 2020, Plaintiff’s

      Discover account was reported with a status of “CHARGE OFF,” a balance of

      $864.00 and a past due balance of $864.00. The relevant portion of Plaintiff’s

      credit report is attached hereto as Exhibit A.

   15. This tradeline was inaccurately reported. As evidenced by the enclosed

      documents, the account was settled for less than full balance and must be

      reported as settled with a balance of $0.00.

   16. On or about April 24, 2020, Plaintiff, via his attorney at the time, notified Trans

      Union directly of a dispute with completeness and/or accuracy of the reporting

      of Plaintiff’s Discover account. A redacted copy of this letter is attached hereto

      as Exhibit B.




                                          3
Case: 3:20-cv-00436-DRC Doc #: 1 Filed: 10/26/20 Page: 4 of 7 PAGEID #: 4




   17. Therefore, Plaintiff disputed the accuracy of the derogatory information

      reported by Discover to credit reporting agencies via certified mail in

      accordance with 15 U.S.C. § 1681i of the FCRA.

   18. In September of 2020, Plaintiff requested updated credit reports for review.

      The tradeline for Plaintiff’s Discover account remained inaccurate, as

      Defendants failed to correct the inaccuracy. The relevant portion of the

      September 2020 credit report is attached hereto as Exhibit C.

   19. Trans Union did not notify Discover of the dispute by Plaintiff in accordance

      with the FCRA, or alternatively, did notify Discover and Discover failed to

      properly investigate and delete the tradeline or properly update the tradeline on

      Plaintiff’s credit reports.

   20. If Discover had performed a reasonable investigation of Plaintiff’s dispute,

      Plaintiff’s Discover account would have been updated to reflect a “settled”

      status with a balance of $0.00.

   21. Despite the fact that Discover has promised through its subscriber agreements

      or contracts to accurately update accounts, Discover has nonetheless willfully,

      maliciously, recklessly, wantonly, and/or negligently failed to follow this

      requirement as well as the requirements set forth under the FCRA, which has

      resulted in the intended consequences of this information remaining on

      Plaintiff’s credit reports.

   22. Defendants failed to properly maintain and failed to follow reasonable

      procedures to assure maximum possible accuracy of Plaintiff’s credit

      information and Plaintiff’s credit reports, concerning the account in question,



                                        4
Case: 3:20-cv-00436-DRC Doc #: 1 Filed: 10/26/20 Page: 5 of 7 PAGEID #: 5




      thus violating the FCRA. These violations occurred before, during, and after

      the dispute process began with Trans Union.

   23. At all times pertinent hereto, Defendants were acting by and through their

      agents, servants and/or employees, who were acting within the scope and

      course of their employment, and under the direct supervision and control of the

      Defendants herein.

   24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

      agents, servants and/or employees, was malicious, intentional, willful, reckless,

      negligent and in wanton disregard for federal law and the rights of the Plaintiff

      herein.

                              CLAIM FOR RELIEF

   25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

      set forth above.

   26. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

      1681a(f).

   27. Discover is an entity that, regularly and in the course of business, furnishes

      information to one or more consumer reporting agencies about its transactions

      or experiences with any consumer and therefore constitutes a “furnisher,” as

      codified at 15 U.S.C. § 1681s-2.

   28. Discover is reporting inaccurate credit information concerning Plaintiff to one

      or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

   29. Plaintiff notified Defendants directly of a dispute on the account’s

      completeness and/or accuracy, as reported.



                                          5
Case: 3:20-cv-00436-DRC Doc #: 1 Filed: 10/26/20 Page: 6 of 7 PAGEID #: 6




   30. Discover failed to complete an investigation of Plaintiff’s written dispute and

      provide the results of an investigation to Plaintiff and the credit bureaus within

      the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

   31. Discover failed to promptly modify the inaccurate information on Plaintiff’s

      credit reports in violation of 15 U.S.C. § 1681s-2(b).

   32. Trans Union failed to delete information found to be inaccurate, reinserted the

      information without following the FCRA, or failed to properly investigate

      Plaintiff’s disputes.

   33. Trans Union failed to maintain and failed to follow reasonable procedures to

      assure maximum possible accuracy of Plaintiff’s credit reports, concerning the

      account in question, violating 15 U.S.C. § 1681e(b).

   34. As a result of the above violations of the FCRA, Plaintiff suffered actual

      damages in one or more of the following categories: lower credit score, denial

      of credit, embarrassment and emotional distress caused by the inability to

      obtain financing for everyday expenses, rejection of credit card application,

      higher interest rates on loan offers that would otherwise be affordable and other

      damages that may be ascertained at a later date.

   35. As a result of the above violations of the FCRA, Defendants are liable to

      Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

      fees and costs.




                                         6
 Case: 3:20-cv-00436-DRC Doc #: 1 Filed: 10/26/20 Page: 7 of 7 PAGEID #: 7




       WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

       1. That judgment be entered against Defendants for actual damages
          pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       2. That judgment be entered against Defendants for punitive damages
          pursuant to 15 U.S.C. § 1681n;

       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

       4. That the Court grant such other and further relief as may be just and
          proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                          Respectfully Submitted,


                                 Law Offices of Robert S. Gitmeid & Associates, PLLC

                                 By: /s/ Thomas G. Widman
                                 Thomas G. Widman, Esq. (Bar No. 0059259)
                                 30 Wall Street, 8th Floor #741
                                 New York, NY 10005
                                 Tel: (866) 249-1137
                                 E-mail: thomas.w@gitmeidlaw.com
                                 Attorneys for Plaintiff




                                                 7
